      Case 7:20-cr-00034-LSC-JHE Document 36 Filed 10/14/20 Page 1 of 2                 FILED
                                                                               2020 Oct-14 PM 03:55
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )    7:20-cr-00034-LSC-JHE-1
                                              )
                                              )
CLEMMIE LEE SPENCER,                          )
                                              )
      Defendant/Movant.                       )

                                    ORDER

      The defendant has filed a motion to suppress. (Doc. 17.) The magistrate judge

filed a report and recommendation, recommending that the motion be denied. (Doc.

28.) The defendant has objected. (Doc. 34.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Court is of the opinion that the report is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 17) is

hereby DENIED.




                                         1
Case 7:20-cr-00034-LSC-JHE Document 36 Filed 10/14/20 Page 2 of 2




DONE and ORDERED on October 14, 2020.



                              _____________________________
                                        L. Scott Coogler
                                   United States District Judge
                                                                    160704




                                2
